UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4670


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ALFRED LEWIS MANGLE,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Bruce H. Hendricks, District Judge. (6:15-cr-00220-BHH-1)


Submitted: May 17, 2018                                           Decided: May 18, 2018


Before KING and AGEE, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Benjamin T. Stepp, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Greenville, South Carolina, for Appellant. Elizabeth Jeanne
Howard, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alfred Lewis Mangle pled guilty to being a felon in possession of a firearm, in

violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2012).       The district court sentenced

Mangle to 46 months’ imprisonment. On appeal, counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), conceding that there are no meritorious

grounds for appeal. Although notified of his right to do so, Mangle has not filed a pro se

supplemental brief. We affirm the district court’s judgment.

       We first review the adequacy of the Fed. R. Crim. P. 11 hearing; because Mangle

did not move to withdraw his guilty plea, we review the hearing for plain error. United

States v. Sanya, 774 F.3d 812, 815 (4th Cir. 2014). Before accepting a guilty plea, the

district court must conduct a plea colloquy in which it informs the defendant of, and

determines he understands, the rights he is relinquishing by pleading guilty, the charges

to which he is pleading, and the maximum and mandatory minimum penalties he faces.

Fed. R. Crim. P. 11(b)(1); United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).

The court must also ensure that the plea was voluntary and not the result of threats, force,

or promises not contained in the plea agreement, Fed. R. Crim. P. 11(b)(2), and “that

there is a factual basis for the plea,” Fed. R. Crim. P. 11(b)(3). The magistrate judge 1

substantially complied with Rule 11 in conducting the plea colloquy, and we conclude




       1
         Mangle consented to the magistrate judge accepting his guilty plea. See United
States v. Osborne, 345 F.3d 281, 288-89 (4th Cir. 2003).


                                             2
that the minor omissions 2 did not affect Mangle’s substantial rights. See United States v.

Davila, 133 S. Ct. 2139, 2147 (2013) (stating that, to demonstrate effect on substantial

rights in Rule 11 context, defendant “must show a reasonable probability that, but for the

error, he would not have entered the plea” (internal quotation marks omitted)).

       Next, we review a defendant’s sentence “under a deferential abuse-of-discretion

standard.” Gall v. United States, 552 U.S. 38, 41 (2007). Under this standard, a sentence

is reviewed for both procedural and substantive reasonableness. Id. at 51. In determining

procedural reasonableness, we consider whether the district court properly calculated the

defendant’s advisory Sentencing Guidelines range, gave the parties an opportunity to

argue for an appropriate sentence, considered the 18 U.S.C. § 3553(a) (2012) factors, and

sufficiently explained the selected sentence. Id. at 49-51.

       If a sentence is free of “significant procedural error,” then we review it for

substantive reasonableness, “tak[ing] into account the totality of the circumstances.” Id.

at 51. “Any sentence that is within or below a properly calculated Guidelines range is

presumptively reasonable.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

“Such a presumption can only be rebutted by showing that the sentence is unreasonable

when measured against the 18 U.S.C. § 3553(a) factors.” Id.


       2
         The magistrate judge did not advise Mangle of (1) his right to counsel at all
stages of the proceedings, (2) the possibility of forfeiture and restitution, and (3) the
potential immigration consequences of his plea. See Fed. R. Crim. P. 11(b)(1)(D), (J),
(K), (O). However, we note that Mangle has been represented by counsel at all stages of
the proceedings, the court did not order forfeiture and restitution, and Mangle is an
American citizen.


                                             3
       We discern no procedural error in this case. The district court correctly calculated

Mangle’s Guidelines range and allowed him to argue for an appropriate sentence. See

United States v. Doctor, 842 F.3d 306, 307 (4th Cir. 2016), cert. denied, 137 S. Ct. 1831

(2017). We further conclude that Mangle has failed to overcome the presumption of

reasonableness accorded to his within-Guidelines sentence.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for review. We therefore affirm the district court’s

judgment. This court requires that counsel inform Mangle, in writing, of the right to

petition the Supreme Court of the United States for further review. If Mangle requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Mangle.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                               AFFIRMED




                                             4